Mr. Justice Thomas delivered the opinion of the court: A claim has been filed by the Town of Normal for the sum of $2,642.83 for interest due on the paving assessment against the State of Illinois for paving streets adjacent to the property of the Illinois State Normal University. Inasmuch as there were no funds available for the payment of the State’s share, which amounted to $21,990.00, at the time of completion of the work it was necessary to appropriate a sum for the specific purpose at the session of. the 55th General Assembly. Said sum was appropriated at that time and paid to the Town of Normal by the State of Illinois on the 30th day of August, 1927. The ordinance for the paving specifically stipulated that interest at the rate of six percent per annum should be paid from the date of the issuance of the first voucher for work done, which was September 21st, 1925. However, the Legislature neglected to provide in the appropriation a sufficient sum to take care of the interest. The Attorney General recommends that this claim be allowed. It is therefore ordered that claimant be awarded the sum of $2,642.83.